ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-434, concluding that SCOTT WOOD of MOUNT HOLLY, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 1.1(a) (gross neglect) and RPC 1.4(a) (failure to communicate with client);
And SCOTT WOOD having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined that respondent’s unethical conduct warrants the imposition of a censure as the appropriate level of discipline;
And good cause appearing;
It is ORDERED that SCOTT WOOD is hereby censured; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter
*515ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.